MANDATE

THE STATE OF TEXAS

TO THE 111TH JUDICIAL DISTRICT COURT OF WEBB COUNTY, GREETINGS:

Before our Court of Appeals for the Fourth District of Texas on October 15, 2014, the cause upon appeal to
revise or reverse your judgment between

Osiela G. Villarreal, Individually and as Representative of the Estate of Jose Rodriguez, Deceased and as Next
Friend of Nayeli M. Rodriguez and Noemi M. Rodriguez, Minor Children and Marisela Trevino Rodriguez,
Appellant

V.

Troy Construction LLC, Appellee

No. 04-13-00832-CV and Tr. Ct. No. 2010-CVT-001888-D2

was determined, and therein our said Court of Appeals made its order in these words:


       In accordance with this court’s opinion of this date, the judgment of the
trial court is AFFIRMED. It is ORDERED that appellee recover its costs in
this appeal from appellants.
WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for the Fourth
District of Texas, in this behalf and in all things have the order duly recognized, obeyed, and executed.

WITNESS the Hon. Sandee Bryan Marion, Chief Justice of the Court of Appeals for the Fourth District of
Texas, with the seal of the Court affixed and the City of San Antonio on March 9, 2015.

                                                           KEITH E. HOTTLE, CLERK



                                                           ____________________________
                                                           Cynthia A. Martinez
                                                           Deputy Clerk, Ext. 53853
                                             BILL OF COSTS

       TEXAS COURT OF APPEALS, FOURTH DISTRICT, AT SAN ANTONIO

                                        No. 04-13-00832-CV

   Osiela G. Villarreal, Individually and as Representative of the Estate of Jose Rodriguez,
Deceased and as Next Friend of Nayeli M. Rodriguez and Noemi M. Rodriguez, Minor Children
                                 and Marisela Trevino Rodriguez

                                                      v.

                                      Troy Construction LLC

     (NO. 2010-CVT-001888-D2 IN 111TH JUDICIAL DISTRICT COURT OF WEBB COUNTY)


TYPE OF FEE                  CHARGES         PAID            BY
MOTION FEE                          $10.00   E-PAID          GEOFFREY COURTNEY
MOTION FEE                          $10.00   E-PAID          JOHN MELTON
MOTION FEE                          $10.00   E-PAID          JOHN MELTON
REPORTER'S RECORD                $7,926.50   PAID            $5,500
CLERK'S RECORD                    $134.00    PAID            JOHN F MELTON
INDIGENT                            $25.00   E-PAID          WYLIE KUMIER
STATEWIDE EFILING FEE               $20.00   E-PAID          WYLIE KUMIER
SUPREME COURT CHAPTER 51
FEE                                $50.00    E-PAID          WYLIE KUMIER
FILING                            $100.00    E-PAID          WYLIE KUMIER


       Balance of costs owing to the Fourth Court of Appeals, San Antonio, Texas: 0.00


       Court costs in this cause shall be paid as per the Judgment issued by this Court.


     I, KEITH E. HOTTLE, CLERK OF THE FOURTH COURT OF APPEALS OF THE STATE OF
TEXAS, do hereby certify that the above and foregoing is a true and correct copy of the cost bill of
THE COURT OF APPEALS FOR THE FOURTH DISTRICT OF TEXAS, showing the charges and
payments, in the above numbered and styled cause, as the same appears of record in this office.

      IN TESTIMONY WHEREOF, witness my hand and the Seal of the COURT OF APPEALS for
the Fourth District of Texas, this March 9, 2015.

                                                           KEITH E. HOTTLE, CLERK


                                                           ____________________________
                                                           Cynthia A. Martinez
                                                           Deputy Clerk, Ext. 53853